                       Case 18-16491-SMG    Doc 91    Filed 01/31/20     Page 1 of 3




         ORDERED in the Southern District of Florida on January 31, 2020.




                                                      Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     Fort Lauderdale Division
         In re:
                                                       Case No.: 18-16491-SMG
         Shirley May Lackie,
                                                       Chapter     13
               Debtor.
         _____________________________________/

                      ORDER CONTINUING SHOW CAUSE HEARING AND
                       REQUIRING COUNSEL TO APPEAR IN PERSON
                     WITH A REPRESENTATIVE FROM SANTANDER BANK

                  This matter came before the Court for a show cause hearing conducted on

         January 30, 2020 (the “Show Cause Hearing”), upon the Order (I) Granting Debtors

         Second Motion To Compel; (II) Holding Santander In Contempt; (III) Awarding

         Compensatory Sanctions And (IV) Scheduling A Show Cause Hearing (ECF No. 85)

         (the “First Show Cause Order”).

                  In the First Show Cause Order, the Court held Santander Bank N.A.

         (“Santander”) in contempt of Court for its failure to disburse insurance proceeds to

         the Debtor that Santander had twice previously been ordered to disburse. The Court


                                                  1
            Case 18-16491-SMG       Doc 91    Filed 01/31/20   Page 2 of 3




also awarded the Debtor compensatory sanctions to be paid by Santander for the

Debtor’s attorneys’ fees and costs incurred in pursuing this matter.

      In advance of the Show Cause Hearing, counsel for the Debtor filed an Affidavit

of Attorneys’ Fees and Costs (ECF No. 88), evidencing that the Debtor has incurred

$2,167.50 in attorneys’ fees, and $6.60 in costs, through January 24, 2020, in respect

of this matter. No objections to the amounts of attorneys’ fees and costs have been

received by the Court.

      Accordingly, for the reasons stated on the record at the Show Cause Hearing,

it is ORDERED that:

      1.     Santander is in continued contempt of Court for violating the Court’s

Order on Santander Bank, N.A.'S Motion for Court Approval to Release Excess

Insurance Proceeds to Debtor (ECF No. 51), Order Granting Motion to Compel (ECF

No. 73), and First Show Cause Order, all of which required Santander to disburse

insurance funds to Debtor’s counsel.

      2.     Santander is directed to immediately disburse the remaining

insurance funds in the amount of $4,166.67 to Debtor’s counsel, Simona Burshteyn,

Esq., 1930 Harrison Street, Ste. 209, Hollywood, FL 33020.

      3.     The Debtor is awarded initial compensatory sanctions in the amount of

$2,174.10, in respect of her attorneys’ fees and costs through January 24, 2020, which

Santander is directed to pay forthwith to Debtor’s counsel.

      4.     Santander is to file a Notice of Compliance with the Court upon

disbursement of the $4,166.67 in insurance funds and payment of $2,174.10 in initial



                                          2
            Case 18-16491-SMG       Doc 91    Filed 01/31/20   Page 3 of 3




compensatory sanctions to Debtor’s counsel.

      5.     Counsel Patrick Hruby is directed to appear in person, along with a

representative from Santander, on February 12, 2020, at 9:30 a.m. (the “Continued

Show Cause Hearing”) before the Honorable Scott M. Grossman, in Courtroom 308,

299 East Broward Blvd., Fort Lauderdale, FL 33301, to show cause why Santander

and its counsel, Brock & Scott PLLC, should not be subject additional sanctions,

including punitive sanctions, for ignoring and violating this Court’s prior Orders.

      6.     In advance of the Continued Show Cause Hearing, Debtor’s counsel may

file another affidavit detailing any additional attorneys’ fees and costs incurred by

the Debtor in respect of this matter. The Debtor may also file an affidavit detailing

any actual damages she has suffered as a result of Santander’s continued failure to

disburse the insurance proceeds.

                                        ###



Copies furnished to:

Simona Burshteyn, Esq. who must serve a copy of this Order on all interested parties
and file a certificate of service thereof.




                                          3
